Citation Nr: 1537576	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability for the period from September 8, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than June 28, 2014 for the grant of service connection for right upper extremity radiculopathy.

4.  Entitlement to an effective date earlier than June 28, 2014 for the grant of service connection for left upper extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to July 1996.

These matters came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 10 percent disability rating for left knee disability and denied entitlement to TDIU.

In July 2010, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been reviewed and associated with the claims file.

In a February 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for left knee disability for the period prior to September 8, 2009, and remanded the issues of entitlement to an increased rating for left knee disability for the period from September 8, 2009, and entitlement to a TDIU.

Per the July 2014 Written Brief Presentation, the Veteran's representative asserts that in a 2007 submission the Veteran raised the issue of entitlement to service connection for radiculopathy of the lower extremities.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The left knee increased rating issue, TDIU issue prior to September 2, 2010, and effective date issues are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment for the period from September 2, 2010.


CONCLUSION OF LAW

The criteria for a TDIU have been met for the period from September 2, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 50 percent disabling, effective September 2, 2010; migraine headaches 10 percent disabling, effective January 22, 2008 and 30 percent disabling, effective October 10, 2012; degenerative joint disease of the right knee, rated 10 percent disabling, effective August 1, 1996, 100 percent disabling effective November 17, 2011, 100 percent disabling from January 1, 2012, 30 percent disabling from January 1, 2013, 100 percent disabling from July 16, 2013, 100 percent disabling from September 1, 2013, and 30 percent disabling from September 1, 2014; degenerative joint disease left knee rated 10 percent disabling, effective August 1, 1996; degenerative joint disease of the cervical spine, rated 20 percent disabling, effective August 14, 2006; arthritis of the thoracolumbar spine, rated 10 percent disabling, effective July 11, 2006, and 20 percent disabling, effective October 10, 2012; bilateral upper extremity radiculopathy, separately rated 20 percent disabling, effective June 28, 2014; tinnitus; hypertension; and, hearing loss, left ear.  The minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met effective September 2, 2010.

In February 2015, a VA examiner opined that the Veteran's PTSD symptoms, particularly his poor concentration, anxiety, and difficulty controlling his temper are resulting in significant functional impairment and inability to maintain employment, and that his symptoms have not changed since 2007.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

In light of the February 2015 opinion and the Veteran's lay assertions of an inability to maintain gainful employment weigh in favor of a finding that his service-connected PTSD renders him unemployable.  For these reasons, entitlement to a TDIU is granted, effective September 2, 2010, which corresponds to the date service connection was established for PTSD.

The Board notes that entitlement to a TDIU for the period prior to September 2, 2010 remains in appellate status as the left knee appellate issue contemplates the period prior to September 2, 2010.  Such issue is addressed in the Remand below.


ORDER

Entitlement to a TDIU is granted effective September 2, 2010.  


REMAND

With regard to the left knee, the RO did not comply with all of the Board's February 2014 Remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet App. 268 (1998).  

Initially, the Board notes that it was instructed that the Veteran should be asked to provide additional records related to his 2009 left knee surgery, a signed release allowing VA to obtain such records, or a statement from the physician if possible regarding the type, nature, and duration of the convalescence required.  The Veteran and/or his physician were to be provided a copy of 38 C.F.R. § 4.30 to allow for an informed response.  In April 2014, correspondence was issued to the Veteran wherein he was asked to provide additional records regarding his 2009 surgery and to complete an appropriate release.  The correspondence did not request that the Veteran supply a statement from his physician, nor provide any information regarding § 4.30.  

In August 2014, the Veteran underwent a VA examination pertaining to the left knee; however, it did not include an analysis of the 2009 surgery and any resulting need for convalescence as requested in the February 2014 Remand.  

Moreover, following the VA examination a Supplemental Statement of the Case was not issued and the RO did not consider entitlement to a convalescence pursuant to § 4.30 for the period from September 8, 2009.  

Finally, in April 2015, the Veteran submitted treatment records which reflect that he underwent a total left knee replacement in March 2015.  He filed a claim for convalescence pursuant to § 4.30 in June 2015.  Thus, the RO must consider temporary total ratings for the period from September 8, 2009 and from March 31, 2015.  

Remand is necessary to comply with the prior remand instructions.

TDIU

The Veteran's claim for a TDIU for the period prior to September 2, 2010 is inextricably intertwined with his claim for an increased rating for left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Earlier effective dates

The Board notes that in a February 2015 rating decision, the RO granted entitlement to service connection for right upper extremity radiculopathy and left upper extremity radiculopathy, assigning separate 20 percent disability ratings, effective June 28, 2014.  In the July 2015 Written Brief Presentation, the Veteran's representative asserted that earlier effective dates were warranted for the grant of service connection for right and left upper extremity radiculopathy.  38 C.F.R. §§ 20.300, 20.301.  These issues must be remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide additional records related to his 2009 left knee surgery, a signed release allowing VA to obtain such records, or a statement from the physician if possible regarding the type, nature, and duration of the convalescence required.  The Veteran and/or his physician should be provided a copy of 38 C.F.R. § 4.30 to allow for an informed response.

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the current severity of his service-connected left knee disability.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should include an analysis of the September 2009 surgery and March 2015 surgery, and any resulting need for convalescence.  Such evaluation should include a description of any residuals from the surgery, to include scarring and functional limitations.

The examiner should give reasons for all opinions. 

3.  Adjudicate entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for the left knee for the periods from September 8, 2009, and March 31, 2015.  

4.  On completion of the foregoing, the left knee increased rating claim and entitlement to a TDIU prior to September 2, 2010 should be readjudicated.  If the benefit sought are not granted in full, provide him and his representative a supplemental statement of the case and return the case to the Board.

5.  Issue a statement of the case with regard to the issues of entitlement to earlier effective dates for the grant of service connection for right upper extremity radiculopathy and left upper extremity radiculopathy.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


